DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 16-20 are pending and have been considered on the merits herein. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14770576, filed on 8/26/2015.
Claim Objections
Claim 16 is objected to because of the following informalities:  the second occurrence of pKa is currently written as “PKa”.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10969396. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed inventions are drawn to a method for collecting and analyzing and optionally storing blood in vitro, comprising: providing a blood collection device, mixing blood after its withdrawal in said blood collection device with an anticoagulant including citric acid as the only anticoagulant, wherein said citric acid is provided as a free acid having a pKa of >0.9, wherein the concentration of said citric acid provided as free acid having a pKa of >0.9 is at least 0.1 mmol/L of blood mixed therewith, wherein the citric acid comprises three carboxyl groups per molecule, wherein said mixing is carried out under conditions that in the citric acid as provided, all of the carboxyl groups in the molecule are protonated, wherein coagulation in blood is thereby inhibited, wherein the blood, collected in a single device and mixed with citric acid and optionally after being stored in the blood collection device for a desired period of time, is subsequently subjected to at least one test for the determination of at least one blood component, and further to multiple tests comprising at least one hematologic test, at least one coagulation test and at least one further clinical chemistry analysis. Claim 1 of US Patent ‘396 is drawn to only citric acid as the anticoagulant, wherein the instant application comprises a Markush group of anticoagulants which includes citric acid. Thus, the claims of ‘396 anticipate the instantly claimed invention. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is drawn to “…an anticoagulant substance as the only anticoagulant… selected from the group consisting of … or mixtures thereof.” The language is unclear because the term “an anticoagulant substance” can be interpreted as a singular substance given the language, yet the Markush group includes mixtures thereof. 

For examination purposes, if the reference states “citric acid” then the term is taken as “citric acid” and it is not assumed to be anything other than what is expressly stated. The same is true for EDTA, unless the salt form is expressly taught, the Examiner is taking EDTA to be EDTA and is not assuming it to be K3EDTA, for example.   

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP1884778 B1 (IDS) supported by EDTA https://pubchem.ncbi.nlm.nih.gov/compound/6049#section=Top  and 
Citric acid https://pubchem.ncbi.nlm.nih.gov/compound/311#section=Top . 

 EP’778 teaches an in vitro method of inhibition of coagulation in blood comprising adding an anticoagulant to blood (0001, 0018). Citric acid, i.e. acid in free acid form, is disclosed to be admixed with blood in a sample tube for coagulation testing so that coagulation does not begin (0023, lines 36 and 37).  An anticoagulant (0018, 0023) in an amount of 0.01 mL and is mixed with an aqueous solution, i.e. saline (0023). EP’778 teach providing blood in a blood collection device, i.e. a tube, mixing with the anticoagulant, i.e. citric acid which is already inside said collection device (0023), and further determining the amount of at least one blood component according to claim 19 (see examples).  

The prior art reference teaches and suggests well-known anticoagulants including citric acid and EDTA which are used in method for collecting, storing and determining blood components as claimed.  While the art does not expressly state the pKa of citric acid or EDTA or that citric acid or EDTA having all carboxyl groups which are protonated, these are inherent characteristics of the free acid forms of citric acid and EDTA, i.e. not the salt forms of these compounds.  Citric acid and EDTA inherently have a pKa of ≥0.9 when the carboxyl groups are protonated. For support see https://pubchem.ncbi.nlm.nih.gov/compound/311#section=Top and https://pubchem.ncbi.nlm.nih.gov/compound/6049#section=Top.  Unless the reference specifically states that the salt form was used, the Examiner has interpreted the teachings of citric acid and EDTA to be in the free acid form.  Thus, the prior art teaches free acid forms of anticoagulants according to claim 16, which are used to inhibit coagulation in vitro and therefore, it would have been obvious at the time of the claimed invention to use well-known anticoagulants, i.e. EDTA or citric acid in an in vitro method to inhibit coagulation and the results would have been predictable. One of ordinary skill in the art would have had a reasonable expectation of successfully inhibiting coagulation when using free acid forms of anticoagulants, i.e. citric acid and EDTA. 
The above references differ from the claimed invention in that they do not disclose the concentration of the free acid to be at least 0.1 mmol/L. However, the art suggests a suitable amount of an anticoagulant can be used to inhibit coagulation and therefore is a variable which achieves a recognized result.  Thus, determining the amount of said variable would be routine experimentation for a person of ordinary skill in the art. 


Claims 16-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP1950567 A1 (IDS) supported by EDTA https://pubchem.ncbi.nlm.nih.gov/compound/6049#section=Top  and 
Citric acid https://pubchem.ncbi.nlm.nih.gov/compound/311#section=Top . 
EP’567 teaches an in vitro method of inhibition of coagulation in blood comprising adding an anticoagulant to blood (0005-0007, 0010). Citric acid, i.e. a free acid, is disclosed for use as an anticoagulant (0010, lines 27-29, 0007, col. 4, lines 8-11) as well as anticoagulant EDTA (0022) in an amount of 3.2% and is mixed with an aqueous solution according to claim 18(0022). EP’567 teach providing blood in a blood collection device, i.e. a tube, mixing with the anticoagulant, i.e. citric acid inside said collection device (0006-0007, 0008), and further determining the amount of at least one blood component (0022-0028).  
The prior art reference teaches and suggests well-known anticoagulants including citric acid and EDTA which are used in method for collecting, storing and determining blood components as claimed.  While the art does not expressly state the pKa of citric acid or EDTA or that citric acid or EDTA have three carboxyl groups which are protonated, these are inherent characteristics of the free acid forms of citric acid and EDTA, i.e. not the salt forms of these compounds.  Citric acid and EDTA inherently have a pKa of ≥0.9 when at least three carboxyl groups are protonated. For support see https://pubchem.ncbi.nlm.nih.gov/compound/311#section=Top and https://pubchem.ncbi.nlm.nih.gov/compound/6049#section=Top.  Unless the reference specifically states that the salt form was used, the Examiner has interpreted the teachings of citric acid and EDTA to be in the free acid form.  Thus, the prior art teaches free acid forms of anticoagulants according to claim 16, which are used to inhibit coagulation in vitro and therefore, it would have been obvious at the time of the claimed invention to use well-known anticoagulants, i.e. EDTA or citric acid in an in vitro method to inhibit coagulation and the results would have been predictable. One of ordinary skill in the art would have had a reasonable expectation of successfully inhibiting coagulation when using free acid forms of anticoagulants, i.e. citric acid and EDTA. 
The above references differ from the claimed invention in that they do not disclose the concentration of the free acid to be at least 0.1 mmol/L. However, the art suggests a suitable amount of an anticoagulant can be used to inhibit coagulation and therefore is a variable which achieves a recognized result.  Thus determining the amount of said variable would be routine experimentation for a person of ordinary skill in the art. 

Claims 16-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nanba et al. (US2002/0153316 A1) supported by EDTA https://pubchem.ncbi.nlm.nih.gov/compound/6049#section=Top  and 
Citric acidhttps://pubchem.ncbi.nlm.nih.gov/compound/311#section=Top . 
Nanba teaches an in vitro method of inhibition of coagulation in blood comprising adding an anticoagulant to blood (see entire document, particularly 0092-0104). Anticoagulants disclosed for use are EDTA, i.e. a free acid, or citric acid and using either one alone or independently (0090). Nanba teach providing blood in a blood collection device, mixing with the anticoagulant selected from EDTA or citric acid which is inside said collection device (0090), optionally storing the blood collected (0099) and further determining the amount of at least one blood component according to claim 19 (0098, 0126, 0151).   Regarding claim 18, Nanba teach optionally adding a buffering agent, i.e. a pH modifying agent as well as aqueous solution selected from water (0104, 0106). 
The prior art references collectively teach and suggest well-known anticoagulants including citric acid and EDTA which are used in method for collecting, storing and determining blood components as claimed.  While the art does not expressly state the pKa of citric acid or EDTA or that citric acid or EDTA have three carboxyl groups which are protonated, these are inherent characteristics of the free acid forms of citric acid and EDTA, i.e. not the salt forms of these compounds.  Citric acid and EDTA inherently have a pKa of ≥0.9 when at least three carboxyl groups are protonated. For support see https://pubchem.ncbi.nlm.nih.gov/compound/311#section=Top and https://pubchem.ncbi.nlm.nih.gov/compound/6049#section=Top.  Unless the reference specifically states that the salt form was used, the Examiner has interpreted the teachings of citric acid and EDTA to be in the free acid form.  Thus, the prior art teaches free acid forms of anticoagulants according to claim 16, which are used to inhibit coagulation in vitro and therefore, it would have been obvious at the time of the claimed invention to use well-known anticoagulants, i.e. EDTA or citric acid in an in vitro method to inhibit coagulation and the results would have been predictable. One of ordinary skill in the art would have had a reasonable expectation of successfully inhibiting coagulation when using free acid forms of anticoagulants, i.e. citric acid and EDTA. 
The above references differ from the claimed invention in that they do not disclose the concentration of the free acid to be at least 0.1 mmol/L. However, the art suggests a suitable amount of an anticoagulant can be used to inhibit coagulation and therefore is a variable which achieves a recognized result.  Thus determining the amount of said variable would be routine experimentation for a person of ordinary skill in the art. 

Claims 16-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baca et al. (Clinical Chemistry, 2004, p. 256-257) supported by EDTA https://pubchem.ncbi.nlm.nih.gov/compound/6049#section=Top  and 
Citric acid https://pubchem.ncbi.nlm.nih.gov/compound/311#section=Top . 
Baca teach a method for in vitro inhibition of coagulation in blood. They teach adding blood to EDTA tubes. i.e. blood collection device, storing for 0, 2, 6 and 24 hours before obtaining plasma from each time point and determining plasma DNA concentrations (p. 256, whole right col.). They teach that EDTA is the anticoagulant of choice if delaying blood processing (p. 257, last parag. Middle col.). 
The prior art references collectively teach and suggest well-known anticoagulants including citric acid and EDTA which are used in method for collecting, storing and determining blood components as claimed.  While the art does not expressly state the pKa of citric acid or EDTA or that citric acid or EDTA have three carboxyl groups which are protonated, these are inherent characteristics of the free acid forms of citric acid and EDTA, i.e. not the salt forms of these compounds.  Citric acid and EDTA inherently have a pKa of ≥0.9 when at least three carboxyl groups are protonated. For support see https://pubchem.ncbi.nlm.nih.gov/compound/311#section=Top and https://pubchem.ncbi.nlm.nih.gov/compound/6049#section=Top.  Unless the reference specifically states that the salt form was used, the Examiner has interpreted the teachings of citric acid and EDTA to be in the free acid form.  Thus, the prior art teaches free acid forms of anticoagulants according to claim 16, which are used to inhibit coagulation in vitro and therefore, it would have been obvious at the time of the claimed invention to use well-known anticoagulants, i.e. EDTA or citric acid in free acid form in an in vitro method to inhibit coagulation and the results would have been predictable. One of ordinary skill in the art would have had a reasonable expectation of successfully inhibiting coagulation when using free acid forms of anticoagulants, i.e. citric acid and EDTA. 
The above references differ from the claimed invention in that they do not disclose the concentration of the free acid to be at least 0.1 mmol/L. However, the art suggests a suitable amount of an anticoagulant can be used to inhibit coagulation and therefore is a variable which achieves a recognized result.  Thus determining the amount of said variable would be routine experimentation for a person of ordinary skill in the art. 

Claims 16, 17, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan (US2004/0137417) supported by EDTA https://pubchem.ncbi.nlm.nih.gov/compound/6049#section=Top  and 
Citric acid https://pubchem.ncbi.nlm.nih.gov/compound/311#section=Top . 
Ryan teach collecting whole blood in a collection device for preservation and analysis (0014, 0015). They teach adding a suitable amount of an art-recognized anticoagulant including EDTA and citric acid (0018, claim 2). It is recognized that Ryan also teaches that the salts of EDTA and citric acid can be used; however, well-known anticoagulants also include the free acid forms, i.e. EDTA and citric acid. 
The prior art references collectively teach and suggest well-known anticoagulants including citric acid and EDTA which are used in method for collecting, storing and determining blood components as claimed.  While the art does not expressly state the pKa of citric acid or EDTA or that citric acid or EDTA have three carboxyl groups which are protonated, these are inherent characteristics of the free acid forms of citric acid and EDTA, i.e. not the salt forms of these compounds.  Citric acid and EDTA inherently have a pKa of ≥0.9 when at least three carboxyl groups are protonated. For support see https://pubchem.ncbi.nlm.nih.gov/compound/311#section=Top and https://pubchem.ncbi.nlm.nih.gov/compound/6049#section=Top.  Unless the reference specifically states that the salt form was used, the Examiner has interpreted the teachings of citric acid and EDTA to be in the free acid form.  Thus, the prior art teaches free acid forms of anticoagulants according to claim 16, which are used to inhibit coagulation in vitro and therefore, it would have been obvious at the time of the claimed invention to use well-known anticoagulants, i.e. EDTA or citric acid in free acid form in an in vitro method to inhibit coagulation and the results would have been predictable. One of ordinary skill in the art would have had a reasonable expectation of successfully inhibiting coagulation when using free acid forms of anticoagulants, i.e. citric acid and EDTA. 
The above references differ from the claimed invention in that they do not disclose the concentration of the free acid to be at least 0.1 mmol/L. However, the art suggests a suitable amount of an anticoagulant can be used to inhibit coagulation and therefore is a variable which achieves a recognized result.  Thus determining the amount of said variable would be routine experimentation for a person of ordinary skill in the art. 

Claims 16-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunsley et al. (US2006/0210429 A1) supported by EDTA https://pubchem.ncbi.nlm.nih.gov/compound/6049#section=Top  and 
Citric acid https://pubchem.ncbi.nlm.nih.gov/compound/311#section=Top . 

Hunsley teaches an in vitro method of inhibition of coagulation in blood comprising adding an anticoagulant to blood (0025). Anticoagulants disclosed for use include EDTA or citric acid and combinations thereof in an aqueous solution according to claim 18 (0025, 0042 Table 1). Hunsley teach providing blood in a blood collection device, i.e. a tube, mixing with the anticoagulant selected from EDTA or citric acid, i.e. free acid, which is already inside said collection device (0025), optionally storing the blood collected (0029, 0030) and further determining the amount of at least one blood component (0010, 0023, 0039) according to claim 19.  
The prior art references collectively teach and suggest well-known anticoagulants including citric acid and EDTA which are used in method for collecting, storing and determining blood components as claimed.  While the art does not expressly state the pKa of citric acid or EDTA or that citric acid or EDTA have three carboxyl groups which are protonated, these are inherent characteristics of the free acid forms of citric acid and EDTA, i.e. not the salt forms of these compounds.  Citric acid and EDTA inherently have a pKa of ≥0.9 when at least three carboxyl groups are protonated. For support see https://pubchem.ncbi.nlm.nih.gov/compound/311#section=Top and https://pubchem.ncbi.nlm.nih.gov/compound/6049#section=Top.  Unless the reference specifically states that the salt form was used, the Examiner has interpreted the teachings of citric acid and EDTA to be in the free acid form.  Thus, the prior art teaches free acid forms of anticoagulants according to claim 16, which are used to inhibit coagulation in vitro and therefore, it would have been obvious at the time of the claimed invention to use well-known anticoagulants, i.e. EDTA or citric acid in free acid form as claimed in an in vitro method to inhibit coagulation and the results would have been predictable. One of ordinary skill in the art would have had a reasonable expectation of successfully inhibiting coagulation when using free acid forms of anticoagulants, i.e. citric acid and EDTA. 
The above references differ from the claimed invention in that they do not disclose the concentration of the free acid to be at least 0.1 mmol/L. However, the art suggests a suitable amount of an anticoagulant can be used to inhibit coagulation and therefore is a variable which achieves a recognized result.  Thus determining the amount of said variable would be routine experimentation for a person of ordinary skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/           Examiner, Art Unit 1651                                                                                                                                                                                             

/TAEYOON KIM/           Primary Examiner, Art Unit 1631